Citation Nr: 0416068	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant has basic eligibility for non-service-
connected pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The appellant had active duty for training from November 14, 
1975 to June 11, 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
basic eligibility for a non-service-connected pension.


FINDING OF FACT

The appellant did not have active service during a period of 
war.


CONCLUSION OF LAW

The appellant does not have basic eligibility for non-
service- connected disability pension benefits.  38 U.S.C.A. 
§§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the appellant's claim of 
entitlement to non-service-connected disability pension 
benefits.  His DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows that he served on active 
duty for training from November 14, 1975 to June 11, 1976.

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities that are not the result of willful misconduct. 
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty and active 
duty for training.

The appellant in this case maintains that he is entitled to 
VA non-service-connected disability pension benefits based on 
his National Guard service.  The threshold question that must 
be resolved in this appeal is, therefore, whether the 
appellant is a "veteran", as defined by VA laws and 
regulations, by a preponderance of the evidence.  Laruan v. 
West, 11 Vet. App. 80, 84 (1998), citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

In this case, official service records verify one period of 
active duty for training.  The appellant he does not offer 
any contradictory evidence as to the dates and nature of his 
service.  The verified active duty for training period is a 
period of over 90 days, and, moreover, occurred during a 
defined period of war, the Vietnam era, beginning August 5, 
1964 and ending May 7, 1975.  38 U.S.C.A. § 101(11) and 
(29)(B) (West 2002); 38 C.F.R. § 3.2(f) (2002).  

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).  

The official military sources have not verified any active 
duty service for the appellant.  Service verification 
acknowledges the dates the appellant reports serving in the 
National Guard, but certifies no active duty service.  The 
service department's determinations must be accepted by the 
Board.  See 38 C.F.R. § 3.203; Venturella v. Gober, 10 Vet. 
App. 340, 341-342 (1997); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Thus, based on the facts of this case the appellant 
is not shown to have had any active duty for the purposes of 
establishing pension eligibility.

Moreover, the appellant is not shown to have incurred any 
injury or disease during his verified active duty for 
training, or to have been released from his service for a 
service-connected disability, and he does not contend 
otherwise.  Thus, the appellant's service does not meet the 
definition of active duty or active service under 38 U.S.C.A. 
§ 101(21), (24) or otherwise meet any of the service 
eligibility criteria under 38 U.S.C.A. § 1521(a).  The 
appellant is not a "veteran" as legally defined by 38 
U.S.C.A. § 101(2).  Accordingly, the evidence shows that the 
appellant has no qualifying military service that would 
render him eligible for non-service-connected pension.

As there is no dispute as to the appellant's service, his 
appeal for non-service-connected pension benefits must fail 
because he did not have active service during a period of 
war, as defined by Congress.  Simply, there is no legal basis 
for the appellant's claim, and the appeal is denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).

In closing, the Board notes that on November 9, 2000, during 
the pendency of this appeal, Congress enacted the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified in pertinent part at 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify the 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate a claim for 
benefits.  The VCAA also codified the VA's duty to assist in 
38 U.S.C.A. § 5103A, which provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159 
(2003).

Although the VCAA was enacted while the appellant's appeal 
was pending and thus is potentially applicable to this 
appeal, the Court has held that in situations where "the law 
as mandated by statute, and not the evidence, is dispositive 
... the VCAA is not applicable."  Mason v. Principi, 16 Vet. 
App. 122, 132 (2002).  Mason involved a case very similar to 
the present one in that the appellant claimed entitlement to 
non-service-connected pension benefits.  In that case, the 
Board denied the claim on the basis that the appellant did 
not have wartime service, and the Court affirmed holding that 
as Congress provided the definition of a period of war, the 
law, not the evidence, was dispositive, and as such, the VCAA 
was not applicable to that case.  Id.  A very similar 
analysis applies to this case, where Congress provided the 
definitions of "veteran" and "active duty."  The record 
shows that the RO sent a letter to the appellant in January 
2003 notifying him of the substance of the VCAA, including 
what the evidence must show to establish his claim, what 
evidence or information was needed from him and what VA would 
do to assist his claim.  Nevertheless, in light of Mason, to 
the extent that there are any deficiencies in this case 
regarding full compliance with the requirements under the 
VCAA, those arguments are moot.


ORDER

The claim of eligibility for non-service-connected disability 
pension benefits is denied.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



